Dismissed and Memorandum Opinion filed September 4, 2008







Dismissed
and Memorandum Opinion filed September 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00704-CR
____________
 
CHARLES STONEHAM, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause No. 1129221
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was convicted of the offense of aggravated robbery and was sentenced on March
25, 2008, to five years= confinement in the Texas Department of Criminal Justice,
Institutional Division.  A timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until July 23, 2008, which is 120 days after sentence was imposed.  




A
defendant=s notice of appeal must be filed within ninety days after sentence is
imposed when the defendant has filed a timely motion for new trial.  See
Tex. R. App. P. 26.2(a)(2).  A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 4, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).